Case 7:19-cv-00068 Document 1-2 Filed on 02/27/19 in TXSD Page 1 of 26

EXHIBIT 2

Case 7:19-cv-00068 Document 1-2 Fl|ed on 02/27/19 in TXSD PE ®io‘=fllQlBled
11 5/2019 3;18 PM
Hida|go County Distr'lct C|erks
Reviewed By: Armando Cantu

CAUSE NO_ C-0239-19-D

HECTOR HUGO GARC]_A, INDIVIDUALLY,
AS NEXT FRIEND OF L.L.G., A MINOR,
AND ON BEHALF OF THE ESTATE OF
ASHLEY KARIME GARCIA

IN THE DISTRICT COURT

CITY OF MCALLEN, TEXAS AND
MCALLEN POLICE OFFICERS A. GARZA,
MICHAEL SOTO, JOEL VILLEGAS AND
UKNOWN MCALLEN POLICE OFFICERS,

§
§
§
§
§
VS. § __”_ JUDICIAL DISTRICT
§
§
§
§
§
IN THEIR INDIVIDUAL CAPACITIES §

HIDALGO COUNTY, TEXAS
PLAINTIFFS’ OR_IGINAL PETITION, FIRST SET

OF INTERROGATORIES, FIRST SET OF
REQU]E`.STS FOR PRODUCTION

AND RE§ !UESTS FOR DISCLOSURE
TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES HECTOR HUGO GARCIA, INDIVIDUALLY, AS NEXT FRIEND OF
L.L.G;,_A MINOR, AND ON BEHALF OF THE ESTATE OF ASHLEY KARll\/IE GARCIA,
Plaintiffs in the above-styled and numbered cause, and files this Original Petition
complaining of DEFENDANTS CITY OF MCALLEN, TEXAS AND MCALLEN POLICE
OFFICERS A. GARZA, MICHAEL SOTO, JOEL VILLEGAS AND UNKNOVVN MCALLEN
POLICE OFFICERS, IN TI-IEIR INDIVIDUAL CAPACITIES, and in support thereof
Would show the Court as folloWs:

I.
DISCOVERY PLAN
1. The discovery control plan applicable to this case is Leve12 because Plaintiffs seek
damages in excess of $50,000 and the Court has not ordered a Level 3 discovery

plan.

Case 7:19-cv-00068 Document 1-2 Filed on 02/27/19 in TXSD Pag@r®icail£€led
1/15!20‘|9 3:'|8 PIVI

Hida|go County District C|erks

c_0239_1 g_D Reviewed By: Armando Cantu

II.

PARTIES
Plaintiff HECTOR HUGO GARCIA is an individual residing in Hidalgo County,
TeXas. He is the father of 15-year~old L.L.G. and ASHLEY KARIME GARCIA, Who
was killed on January 28, 2017 at the age of 16. Mr. Garcia brings this lawsuit in
his individual capacity for the Wrongful death of his daughter ASI-ILEY KARIME
GARCIA and as the next friend of his daughter L.L.G. for her personal injuries.
Finally, as the sole heir of ASHLEY KARIME GARCIA he brings this lawsuit on
behalf of the estate of ASHLEY KARIME GARCIA.
Defendant CITY OF MCALLEN, TEXAS is a home*rule municipality located in
Hidalgo County, Texas. lt may be served with process by serving its Mayor, the
Honorable James E. Darling, 1300 Houston Avenue, City Hall, Mc.Allen, Texas
78501.
DEFENDANT A. GARZA is an individual that is employed as a police officer with
DEFENDANT CITY OF MCALLEN, TEXAS. Plaintiff has made diligent attempts
to discover his full name and identity but has been thwarted by DEFENDANT CITY
OF MCALLEN, TEXAS at every turn, as shown below. DEFENDANT A. GARZA
ca11 be served at 1601 N. Bicentennial Blvd., McAllen, Texas 78501.
DEFENDANT MICI-IAEL SOTO is an individual that is employed as a police officer
With DEFENDANT CITY OF MCALLEN, TEXAS. DEFENDANT MICHAEL SOTO
can be served at 1601 N. Bicentennial Blvd., McAllen, Texas 78501.
DEFENDANT JOELVILLEGAS is an individual that is employed as a police officer
Witl'i DEFENDANT CITY OF MCALLEN, TEXAS. DEFENDANT JOEL VILLEGAS

can be served at 1601 N. Bicentennial Blvd., McAllen, Texas 78501.

Case 7:19-cv-00068 Document 1-2 Filed on 02/27/19 in TXSD Pa@er¢ioin£§¢ed
1115/2019 3:18 PM

Hida[go County District C[erks

C_0239_19_D Reviewed By: Armando Cantu

DEFENDANTS UNIG\IOWN POLICE OFFICERS are employed as police officers
with DEFENDANT CITY OF MCALLEN, TEXAS. Plaintiff has made diligent
attempts to discover the identities of each of them but has been thwarted by
DEFENDANT CITY OF MCALLEN, TEXAS at every turn, as shown below.
DEFENDANTS UNKNOWN POLICE OFFICERS can be served by serving the
Mayor, the Honorable James E. Darling, 1300 Houston Avenue, City I-Iall,
McAllen, Texas 78501.
All of the police officers that are defendants in this lawsuit are collectively referred
to herein as the “DEFENDANT POLICE OFFICERS”.
III.
VENUE
Venue is proper in Hidalgo County, Texas pursuant to TeXas Civil Practice &
Remedies Code §§ 15.002 and 101.102 because Hidalgo County, Texas is the county
in which all or a substantial part of the events and omissions giving rise to
Plaintiffs’ claim occurred and their cause of action arises.
IV.
JURISDICTION
The Court has jurisdiction over the parties in this case because Plaintiffs and the
individual Defendants are or were TeXas residents and DEFENDANT CITY OF
MCALLEN is a Texas political subdivision, and the Court has jurisdiction to render
judgment in a lawsuit brought under the TeXas Tort Claims Act. Govermnental
immunity is waived by sections 101.021(2), 101.0215(a)(1) and 101.025 of the TeXas
Tort Claims Act because the death of ASHLEY KARIME GARCIA and personal

injuries suffered by L.L.G. were caused by a use of tangible personal property,

Case 7:19-cv-00068 Document 1-2 Filed on 02/27/19 in TXSD Palgar&ieéll£§iled
1115/2019 3;13 Pivl
Hida|go County District C|erks

11.

12.

13.

14.

C.0239_19_D Reviewed By: Armando Cantu

specifically handguns used by the DEFENDANT POLICE OFFICERS, in a manner
that gives rise to liability under Texas law.
On or about July 26, 2017 Plaintiffs provided written notice to DEFENDANT CITY
OF MCALLEN, TEXAS in accordance with Section 101.101(a) of the Texas Tort
Claims Act. Alternatively, DEFENDANT CITY OF MCALLEN, TEXAS had actual
notice that ASHLEY I{ARIME GARCIA was killed and L.L.G. was injured on
January 28, 2017 in a shooting incident involving the DEFENDANT POLICE
OFFICERS.
V.

M
This lawsuit arises from the wrongful death of ASHLEY KAR_IME GARCIA and the
serious injuries suffered by her sister L.L.G. when both were shot by handguns
used by the DEFENDANT POLICE OFFICERS during the course and scope of their
employment with DEFENDANT CITY OF MCALLEN, TEXAS. The subject
shooting incident occurred on January 28, 2017. ASHLEY KAR`[ME GARCIA was
16 years old when she was shot and killed and her sister L.L.G. was 14 When she
was shot and suffered serious injuries.
ASHLEY KARIME GARCIA and L.L.G. lived at 913 N. 3rd Street in McAllen, Texas
with their mother, Santos Verenice Garcia, stepfather Cruz Pinon, sister L.O.G. (a
minor), and twin half-siblings O.P. and L.P. Cboth minors).
In the late evening of January 27, 2017, the McAllen Police Department was called
about a disturbance at the home on 913 N. 31‘d Street. A disturbance arose when
one of the three teenage daughters refused to allow her step~father Cruz Pinon to

inspect her personal cell phone. The DEFENDANT POLICE OFFICERS were

Case 7:19-cv-00068 Document 1-2 Fl|ed on 02/27/19 m TXSD Pelger&ii&a‘ll£§led
1115/2019 3;13 Plvl
Hida|go County District C|erks
Reviewed By: Armando Cantu

C-0239-1 9-D
dispatched to the home at approximately 11:53 p.m. on January 27, 2017 and
arrived at the home in separate vehicles. After midnight, now January 28, 2017,
one of the DEFENDANT POLICE OFFICERS proceeded to interview Santos
Verenice Garcia about the disturbance while they were both standing in the front
yard. At the same time, two other of the DEFENDANT POLICE OFFICERS were
interviewing L.O.G. in the area of the driveway that is close to the house. L.L.G.
and her half-sibling twins were inside the house in the living room and ASHLEY
KARIME GARCIA was outside on the front porch. Cruz Pinon was also inside the
house. None of the DEFENDANT POLICE OFFICERS attempted to interview Cruz
Pinon or otherwise separate him from any of the other members of the family While
the three officers were interviewing Santos Verenice Garcia and L.O.G.

While the DEFENDANT POLICE OFFICERS were interviewing L.O.G. and her
mother Santos Verenice Garcia outside the house, Cruz Pinon opened the front
door of the house, shot a handgun at Santos Verenice Garcia and then closed the
front door. Santos Verenice Garcia was killed by the gunshots fired by Cruz Pinon.
The DEFENDANI` POLICE OFFICERS then discharged their own weapons
striking and killing ASHLEY KARIME GARCIA while she was on the front porch.
The DEFENDANT POLICE OFFICERS also shot through the closed front door
striking L.L.G. and severely injuring her while she was inside the house. The
DEFENDANT POLICE OFFICERS then proceeded into the house after Cruz Pinon
and discharged their weapons several more times inside the house. Cruz Pinon
grabbed both of his twin children and went to the back room Where he shot himself
before the DEFENDANT POLICE OFFICERS got to him. The DEFENDANT

POLICE OFFICERS found Cruz Pinon’s gun at his side.

Case 7:19-cv-00068 Document 1-2 Fl|ed on 02/27/19 m TXSD Page&iicail£@led
1115/2019 3:13 PM
Hida|go County District C|erks
Reviewed By: Armanc|o Cantu

16.

17.

18.

C-0239-1 9-D
The McAllen Police Department issued a Media Release about the incident. A copy
of the Media Release is attached hereto as Exhibit 1 and incorporated herein by
reference. The Media Release does not identify any of the DEFENDANT POLICE
OFFICERS. In its Media Release, the McAllen Police Department claims that only
one of the DEFENDANT POLICE OFFICERS discharged a weapon and did so three
times. Exhibit 1. The Media Release states that each of the four persons who were
shot-ASHLEY KARIME GARCIA, L.L.G., Santos Verenice Garcia and Cruz
Pinon_suffered an “undetermined number of gunshot wounds.” The Media
Release also states that the McAllen Police Department has “reason to believe” that
Cruz Pinon was the person who shot ASHLEY KARIME GARCIA, L.L.G. and
Santos Verenice Garcia and that his fatal gunshot wound was self-inflicted. The
Media Release also states that Justice of the Peace Bobby Contreras ordered
autopsies of ASHLEY KARIME GARCIA, Santos Verenice Garcia and Cruz Pinon.
ASHLEY KARIME GARCIA died at the scene from her gunshot wounds. L.L.G.
was transported to McAllen Medical Center for treatment from several gunshot
wounds. Because of the severity of her injuries L.L.G. Was then transferred to the
University of Texas Health Science Center Hospital in San Antonio, TeXas for
further treatment
Plaintiff HECTOR HUGO GARCIA has made several attempts to find out who fired
the gunshots that killed his daughter ASHLEY KARIME GARCIA and injured his
other daughter L.L.G., the identity of the DEFENDANT POLICE OFFICERS and
obtain a copy of the autopsy report performed on his daughter ASHLEY KARll\/IE
GARCIA and the medical records of his daughter L.L.G. DEFENDANT CITY OF

MCALLEN has thwarted his several efforts to find out this information in order to

Case 7:19-cv-00068 Document 1-2 Filed on 02/27/19 in TXSD Palgar@iicrtn£§led

19.

20.

1[15/20'19 3:18 PNl

Hida|go County Dl'str'lct Clerks
Reviewed By: Armando Cantu

C-0239-1 9-D
hide even basic facts from him that involve his own daughters Plaintiff HECTOR
HUGO GARCIA has spoken to several people with DEFENDANT CITY OF
MCALLEN, including Mayor J ames E. Darling, Police Chierictor Rodriguez, City
Manager Roel Roy Rodriguez, and several attorneys with the City Attorney’s office,
including Assistant City Attorneys Evaristo Garcia, Jr. and Isaac J. Tawil. All of
these persons refused to identify any of the DEFENDANT POLICE OFFICERS,
refused to give Plaintiff HECTOR HUGO GARCIA any information identifying the
person or persons that shot his daughters ASHLEY KARIME GARCIA and L.L.G.,
refused to give him a copy of the autopsy report on his daughter ASHLEY KARIME
GARCIA and instructed McAllen Medical Center and the University of Texas
Health Science Center Hospital in San Antonio to not give him copies of the
medical records of his daughter L.L.G.

Furthermore, in accordance With the Texas Open Records Act, Plaintiff HECTOR
HUGO GARCIA attempted to obtain copies of incident reports and other
documents and items held by DEFENDANT CITY OF MCALLEN relating to the
incident that killed his daughter ASHLEY KARIME GARCIA and injured L.L.G.
through several Open Records requests. DEFENDANT CITY OF MCALLEN
thwarted all of those efforts.

On or about March 13, 2018 the TeXas Attorney General sent Mr. Evaristo Garcia,
Jr., Assistant City Attorney for DEFENDANT CITY OF MCALLEN, its Open
Records Decision OR2018-o5765. In its letter, the Texas Attorney General
directed DEFENDANT CITY OF MCALLEN to diSClOSe to Plaintiff HECTOR
HUGO GARC]_A “basic information about an arrested person, an arrest, or a crime”

which was held to be public in Houston Chrom'cfe Publishing Co. v. City of

Case 7:19-cv-00068 Document 1-2 Filed on 02/27/19 in TXSD Peuger®icalls@leled
1115/2019 3:18 PM

Hida|go County District C|erks

C_0239_19_D Rev'lewed By: Armando Cantu

Houston, 531 S.W.2d 177 (Tex. Civ. App._Houston [14th Dist.] 1975), writ refd
n.r.e. per curiam, 536 S.W.2d 559 (Tex. 1976) and the 1976 Open Records Decision
no. 127 from the Texas Attorney General. Such “basic inforrnation” includes at a
minimum the names of investigating officers, the offense committed and a detailed
description of the offense The Texas Attorney General stated that such basic
information “must be released to this requestor”. DEFENDANT CITY OF
MCALLEN has not complied With the TeXas Attorney General’s directive.

About six months later, on or about September 20, 2018, DEFENDANT CITY OF
MCALLEN sent Plaintiff HECTOR HUGO GARCIA its written response to his
Open Records request providing him With three incident reports totaling a mere 6
pages. None of these three incident reports disclosed the “basic information” that
the Texas Attorney General ordered DEFENDANT CITY OF MCALLEN to disclose
six months earlier. The three incident reports are (a) No. 2014-32075 for
something that took place on April 28, 2014-about three years before the shooting
incident at issue-which relates to an argument between Santos Verenice Garcia
and her husband Cruz Pinon about Mr. Pinon talking to other women on Facebook,
(b) No. 2017-32887 for something that took place on May 1, 2017_three months
after the subject shooting incident~where police were asked if the house owner
could get the house cleaned up and ready to rent, and (c) No. 2017-9400, which
related to a police escort for L.O.G. on February 5, 2017_several days after the
shooting_to the home so she could pick up some personal belongings Thus,
DEFENDANT CITY OF MCALLEN did not provide a single document or item to
Plaintiff HECTOR HUGO GARCIA With the “b asic information” about the shooting

that killed one daughter and severely injured another, including nothing that

Case 7:19-cv-00068 Document 1-2 Filed on 02/27/19 in TXSD Pega;iib®idaiiyZeed

22.

23.

24.

1)'15/2019 3218 PlVl

Hidaigo County District C|erks
Reviewed By: Armando Cantu

C-0239-1 9-D
Would identify any of the police officers involved in the shooting incident.
In addition, Plaintiff HECTOR HUGO GARCIA addressed the entire City
Commission of DEFENDANT CITY OF MCALLEN at a City Commission meeting
that was open to the public. In that meeting he told the City Commission about
the shooting incident that killed his daughter ASHLEY KAR_IME GA_RCIA and
injured his other daughter L.L.G., that he has requested documents about the
shooting incident from the McAllen Police Department, Police Chief Victor
Rodriguez, City Manager Roy Rodriguez and Assistant City Attorney Evaristo
Garcia, Jr. and neither had complied with his public information request. He then
asked the City Commission for help in getting disclosure of the documents that
deal With the shooting of his two daughters Still, to date, DEFENDANT CITY OF
MCALLEN has not provided him with the basic information required by the Open
Records Act and ordered to be disclosed by the Texas Attorney General.
Plaintiff HECTOR HUGO GARCIA also attempted to obtain copies of the medical
records for his daughter L.L.G. from McAllen Medical Center and the University of
Texas Health Science Center Hospital in San Antonio. Both hospitals refused to
give him copies of his daughter’s medical records telling him that the McAllen
Police Department had ordered them not to release any of L.L.G.’S medical records
to him.

VI.

CAUSES OF ACTION AND DAMAGES

 

Pursuant to the TeXas Tort Claims Act, DEFENDANTS are liable for the wrongful
death and survival damages of ASHLEY KARIME GARCIA and the personal

injuries of L.L.G. because they were shot by the DEFENDANT POLICE OFFICERS

Case 7:19-cv-00068 Document 1-2 Filed on 02/27/19 in TXSD Pther@iy%ed

25.

26.

27.

1115/2019 3118 PlVl

Hida|go County Distr`lct C|erks
Reviewed By: Armando Cantu

C-0239-1 9-D
while they were in the course and scope of their employment with DEFENDANT
CITY OF MCALLEN.

Plaintiff HECTOR HUGO GARCIA, INDIVIDUALLY, AND ON BEHALF OF THE

ESTATE OF ASHLEY KARIME GARCIA, seeks to recover damages provided by

law that include, but are not limited to:

a. past and future loss of the parent\child relationship, companionship and
society, including the loss of the positive benefits flowing from the love,
comfort, companionship, and society that Plaintiff HECTOR HUGO

GARCIA, INDIVIDUALLY, in reasonable probability, would have received
from ASHLEY KARIME GARClA had she lived;

b. past and future mental anguish, grief, emotional pain, torment and

suffering Plaintiff HECTOR HUGO GARCIA, INDIVIDUALLY, experienced
because of the death of ASHLEY KARIME GARCIA;

c. conscious mental anguish, grief, emotional pain, torment and suffering
experienced by ASHLEY KARIME GA_RCIA before she died; and

d. reasonable and customary charges for burial and funeral expenses
In connection with the personal injuries suffered by L.L.G., Plaintiff HECTOR

HUGO GARCIA, AS NEXT FRIEND OF L.L.G., Seeks damages that include, but

are not limited to:
a. past, present and future physical pain and suffering;
b. past, present and future mental anguish;

c. past, present and future physical disability;

d. past, present and future disfigurement;
e. past, present and future medical and rehabilitation expenses ; and
f. past, present and future lost wages and wage-earning capacity.'

ln order to comply with Texas Rule of Civil Procedure 47, Plaintiffs plead that they

seek monetary relief of over $1,000,000.

10

Case 7:19-cv-00068 Document 1-2 Fl|ed on 02/27/19 m TXSD Pargaetrih&lcafyreed
1115/2019 3:18 PM
Hidalgo County District C[erks
Reviewed By: Armando Cantu

C-0239-1 9-D

28. Plaintiff HECTOR HUGO GARCIA also files this suit requesting a writ of

mandamus compelling DEFENDANT CITY OF MCALLEN to make information

available for public inspection pursuant to section 552.321 of the Texas Open

Records Act. Pursuant to section 552.323 of the Texas Open Records Act, Plaintiff

HECTOR HUGO GARCIA seeks costs of litigation and reasonable attorney’ s fees.

VII.
REOUESTS FOR DISCLOSURE

Pursuant to Texas Rule of Civil Procedure 194, Plaintiffs request that each
Defendant disclose, within 50 days of service of this request, the information or material
described in Rule 194.2 (a)-(l).

VIII.
FIRST SET OF INTERROGATORIES

Pursuant to Texas Rule of Civil Procedure 197, Plaintiffs request that each
Defendant answer, within 50 days of service of this request, the First Set of
Interrogatories attached hereto and incorporated herein by reference.

IX.
FIRST RE§ !UESTS FOR PRODUCTION

Pursuant to Texas Rule of Civil Procedure 196, Plaintiffs request that each
Defendant produce, within 50 days of service of this request, all documents and tangible
things responsive to the First Set of Requests for Production attached hereto and
incorporated herein by reference.

X.
WHEREFORE, PREMISES CONSIDERED, Plaintiffs request that upon final trial,

the Court enter judgment in favor of Plaintiffs against Defendants as follows:

11

Case 7:19-cv-00068 Document 1-2 Fl'|ed on 02/27/19 m TXSD Peaj@tib&<eliy£t@ed
1115/2019 3'.18 PN|
Hida|go County District C|erks
Reviewed By: Armando Cantu

C-0239-1 9-D
a. actual damages in an amount determined by the trier of fact;
b. pre- and post-judgment interest if, as, and when provided by law, and at

the maximum rate allowed by law;
c. costs of court and attorney’s fees incurred herein; and
d. such other and further relief to which Plaintiffs may be justly entitled
Plaintiffs hereby request a trial by jury.
Respectfully submitted,

GARCIA & MARTINEZ, L.L.P.
6900 North 10th Street, Suite 2
McAllen, Texas 78504

Telephone: 956-627-0455
Telecopier: 956-627-0487

/S/ Adrian R. Martinez
ADRIAN R. MARTINEZ
State Bar No. 13137600

adrian@garmtzlaw.com
ATTORNEYS FOR PLAINTIFFS

12

Case 7:19-cv-00068 Document 1-2 Filed on 02/27/19 in TXSD P rfdicelty;_Feed
1 15/2019 3;13 Plvl

Hida|go County District C|erks
R `e ed B : Armanc|o Cantu
c-0239-19-D e"' W Y

PLAINTIFFS’ FIRST SET OF INTERROGATORIES

Pursuant to Rule 197 of the Texas Rules of Civil Procedure, Plaintiffs serve the
attached Interrogatories to be propounded to Defendants CITY OF MCALLEN, TEXAS
AND MCALLEN POLICE OFFICERS A. GARZA, MICHAEL SOTO, JOEL VILLEGAS
AND UNKNOWN MCALLEN POLICE OFFICERS, IN THEIR INDIVIDUAL
CAPACITIES. You are notified that Plaintiffs specify that the answers shall be served on or
before fifty (50) days after receipt of said Interrogatories. Demand is made for
supplementation of your answers to these Interrogatories as may be required by the Texas
Rules of Civil Procedure.

In answering these Interrogatories, furnish all information which is available to
you, including information in the possession of your attorneys or investigators for your
attorneys, and not merely such information known of your own personal knowledge If
you cannot answer the following Interrogatories in full after exercising due diligence to
secure the necessary information, answer to the extent possible and specify your inability
to answer the remainder, stating whatever information or knowledge you have concerning
the unanswered portions. These Interrogatories are continuing in nature and are to be
supplemented in accord with the Texas Rules of Civil Procedure.

DEFINITIONS

Except as indicated below, the words comprising these interrogatories should be
given their natural meanings. Unless a specific definition has been provided With an
interrogatory, the following general definitions apply. Please try to avoid the common
tendency to ignore interrogatory definitions as boilerplate. All of the definitions provided
are an integral part of each and every one of these Interrogatories, and Plaintiff may view

any material failure to adhere to these definitions in formulating a response as a failure

13

Case 7:19-cv-00068 Document 1-2 Filed on 02/27/19 in TXSD P fmaicelly”feed
11512019 3:18 PM

Hida|go County District Clerks
Reviewed B : Armando Cantu
C-0239-1 9-D y

to answer. The definitions are as follows:

A. “Defendant,” “you,” or “your” means CITY OF MCALLEN, TEXAS AND
MCALLEN POLICE OFFICERS A. GARZA, MICHAEL SOTO, JOEL
VILLEGAS AND UNKNOWN MCALLEN POLICE OFFICERS, IN THEIR
INDIVIDUAL CAPACITIES, their employees, agents, representatives, or
attorneys

B. The terms “document” or “documents” are intended to have the broadest
possible meaning under the Texas Rules of Civil Procedure. Without
limiting the meaning the Rules ascribe to the terms, Plaintiffs intend the
terms “document” or “documents” to include at least any written, recorded,
filmed, or graphic matter, whether produced or reproduced on paper, cards,
tapes, film, electronic facsimile, computer storage devices, or any other
media including but not limited to, memoranda, notes, minutes, records,
photographs, correspondence, telegrams, diaries, bookkeeping entries,
financial statements, tax returns, checks, check stubs, reports, studies,
charts, graphs, statements, notebooks, handwritten notes, applications,
agreements, books, pamphlets, periodicals, appointment calendars, notes,
records and recordings of oral conversations, work papers, and also
including but not limited to originals and all copies which are different in
any way from the original whether by interlineations, receipt stamp,
notation, indication of copies sent or received, or otherwise.

C. The terms “identify” or “describe” when used in reference to an individual
person shall generally mean to give sufficient information so that Plaintiffs

can determine his or her relevance to the Interrogatory’s subject matter and,

Case 7:19-cv-00068 Document 1-2 Filed on 02/27/19 in TXSD P irrevode
115/20193;13 PM

Hida|go County District C|erks
0_0239_19_[) Reviewed By: Armando Cantu

with reasonable diligence, locate the person and communicate with him or
her. A response generally will be adequate if it states his or herz

(1) full name;

(2) his or her job title or position;

(3) name of employer;

(4) present title or position and business affiliation;

(5) the person or business organization he or she was representing or
acting for at the time relevant to the specific interrogatory;

(6) present business phone number and address (or last known, with
indication of the date of that last knowledge); and

(7) present residence phone number and address (or last known, with
indication of the date of that last knowledge).

D. The terms “identify” and “describe” When used with reference to a document
shall generally mean to provide sufficient information so that Plaintiffs can
determine the substance of its contents and, through the exercise of
reasonable diligence, determine its present location. -A response generally
will be adequate if it:

(1) states the type of document (e.g., memorandum, employment
application, letter, etc.);

(2) sets forth its date;
(3) identifies the author (and if different, the originator and signer);

(4) sets forth the title, heading or other designation, numerical or
otherwise, of the document;

(5) sets forth the present or last known location of the document and of
each copy;

(6) sets forth the general substance of the document;

15

Case 7:19-cv-00068 Document 1-2 Filed on 02/27/19 in TXSD P t@mcellyzeed
115/2019 3:18 Plvl

Hida|go County District C|erks
c_0239_19_D Reviewed By: Armando Cantu

(7) to the extent a document was, but no longer is, in your possession or
subject to your control, states the disposition which was made of it,
the reason for said disposition, and the date thereof; and

(8) to the extent that a document is stored in a data processing card,
floppy disk, or other computer-related device, identifies the
hardware and software necessary to read or otherwise utilize the data
comprising the document.

E. A response to a request to “identify” or “describe” a communication

generally will be adequate if it:

(1) states the type of communication (e.g., oral, written memorandum,
employment application, letter, etc.);

(2) states the date and the place where it occurred;
(3) sets forth its substance;

(4) states the identity of each person to Whom such communication Was
directed;

(5) states the identity of each person who was present when such
communication was made; and

(6) sets forth the present or last known location of any document
memorializing the communication

F. A response to a request to “identify” or “describe” an occasion or incident
generally will be adequate if it:

(1) states the date or approximate date on which the occasion or incident
occurred;

(2) states the place in which the occasion or incident occurred;

(3) identifies the individual(s) who witnessed the incident or occasion;
and

(4) states a description of the events that transpired.

16

Case 7:19-cv-00068 Document 1-2 Filed on 02/27/19 in TXSD P breedide
1 15/2019 3:13 PM

Hida|go County District C|erks
Revl'ewed By: Armando Cantu

C-0239-1 9-D
FIRST SET OF INTERROGATORIES

Identify by full name, date of birth and badge number each of the police officers
that responded to the domestic disturbance generally described in McAllen Police
Department Media Release MR-01282017-01 that took place on or about January
27-28, 2017 in the 900 block of N. 3rd Street in McAllen, Texas.

Identify by full name, date of birth and badge number each of the police officers
that fired one or more gunshots in connection with the domestic disturbance
generally described in McAllen Police Department Media Release MR-01282017-
01 that took place on or about January 27-28, 2017 in the 900 block of N. 31’d Street
in McAllen, Texas.

With respect to each person that fired a gunshot in connection with the domestic
disturbance generally described in McAllen Police Department Media Release MR-
01282017-01 that took place on or about January 27-28, 2017 in the 900 block of
N. 31'd Street in McAllen, Texas, identify the following:

each person_whether police officer or civilian_that fired a gunshot;
the model and type of gun each such person fired;

the number of gunshots each such person fired; and

the person or item each fired bullet struck.

P-'!`° .TP’

17

Case 7:19-cv-00068 Document 1-2 Filed on 02/27/19 in TXSD P defede
1 15/2019 3:13 PM

Hida|go County District C|erks
R ` d B :Armando Cantu
c-0239-19-D e"'e""e y

FIRST SET OF RE§ !UESTS FOR PRODUCTION
COME NOW PLAINTIFFS in the above-styled and numbered cause and

propounds the following First Set of Requests for Production to Defendants CITY OF

MCALLEN, TEXAS AND MCALLEN POLICE OFFICERS A. GARZA, MICHAEL SOTO,

JOEL VILLEGAS AND UNKNOVVN MCALLEN POLICE OFFICERS, IN THEIR

INDIVIDUAL CAPACITIES named in Plaintiffs’ Original Petition under the provisions of

Rule 196 of the Texas Rules Civil Procedure. Plaintiffs require that answers and responses

to the same be filed not later than fifty (50) days after the date of service hereof. Demand

is made for supplementation of your answers to these Requests for Production as may be
required by the Texas Rules of Civil Procedure.
A. Definitions
The following definitions shall have the following meanings, unless the
context requires otherwise:

1. “Document(s)” means all written, typed, or printed matter and all magnetic or other
records or documentation of any kind or description (including, without limitation,
letters, correspondence, telegrams, memoranda, notes, records, minutes, contracts,
agreements, records, or notations of telephone or personal conversations,
conferences, inter-office communications, E-mail, microfilm, bulletins, circulars,
pamphlets, photographs, facsimiles, invoices, tape recordings, computer printouts
and work sheets), including drafts and copies not identical to the originals, all
photographs and graphic matter, however produced or reproduced, and all
compilations of data from which information can be obtained, and any and all
writings or recordings of any type or nature, in your actual possession, custody, or

control, including those in the possession, custody, or control of any and all present

18

Case 7:19-cv-00068 Document 1-2 Filed on 02/27/19 in TXSD Papp§:;§£iga;)g§@:&

Hida|go County Distrlct C|erks
C_0239_19_D Revlewed By. Armando Cantu

or former directors, officers, employees, consultants, accountants, attorneys, or other
agents, whether or not prepared by you.

“File” means any collection or group of documents maintained, held, stored, or used
together, including, without limitation, all collections of documents maintained,
held, or stored in folders, notebooks, or other devices for separating or organizing
documents

“Person” means any natural person, corporation, firm, association, partnership, joint
venture, proprietorship, governmental body, or any other organization, business, or
legal entity, and all predecessors or successors in interest

“Relating to” and “relates to” means, without limitation, embodying, mentioning, or
concerning, directly or indirectly, the subject matter identified in the interrogatory
“Concerning” means, in whole or in part, directly or indirectly, referring to, relating
to, connected with, commenting on, responding to, showing, describing, analyzing,
reflecting, and constituting

“Communication” means any oral or written communication of which you have
knowledge, information, or belief.

“Date” means the exact date, month, and year, if ascertainable, or, if not, the best
available approximation.

“Describe” or “identify”, when referring to a person, means you must state the
following:

a. The full name,

b. The present or last known residential address.

c. The present or last known residential and office telephone numbers.

19

Case 7:19-cv-00068 Document 1-2 Filed on 02/27/19 in TXSD PW$-§?Biigggy§a:&

Hidalgo County District Clerks
c_0239_19_D Reviewed By: Armando Cantu

d. The present occupation, job title, employer, and employer's address at the
time of the event or period referred to in each particular interrogatory

e. fn the case of any person other than an individual, identify the officer,
employee, or agent most closely connected with the subject matter of the
interrogatory, and the officer who is responsible for supervising that officer or
employee.

“Describe” or “identify,” when referring to a document, means you must state the

following:

a. The nature (e.g., letter, handwritten note) of the document.

b. The title or heading that appears on the document.

c. The date of the document and the date of each addendum, supplement, or
other addition or change.

d. The identity of the author and of the signer of the document, and of the person
on whose behalf or at whose request or direction the document was prepared
or delivered

e. The present location of the document, and the name, address, position or title,

and telephone number of the person or persons having custody of the

document
1o. The word “and” means “and/or”.
11. The Word “or” means “or/and”.

20

Case 7:19-cv-00068 Document 1-2 Filed on 02/27/19 in TXSD P f@EiQ§M’U@d

10.

11.

1512019 3.'18 PlVl

Hida|go County District C|erks
Reviewed By: Armando Cantu

C-0239-1 9-D
FIRST SET OF REOUESTS FOR PRODUCTION

Documents identifying each of the police officers that responded to the domestic
disturbance generally described in McAllen Police Department Media Release MR-
01282017-01 that took place on or about January 27-28, 2017 in the 900 block of
N. 3rd Street in McAllen, Texas.

Documents identifying each of the police officers that fired one or more gunshots
in connection with the domestic disturbance generally described in McAllen Police
Department Media Release MR-01282017-01 that took place on or about January
27-28, 2017 in the 900 block of N. 3rd Street in Mc.Allen, Texas.

Autopsy report on Ashley Karime Garcia.

Ballistics reports or similar documents identifying the number of gunshots,
firearm, ammunition, and person or property struck by each bullet regardless of
which individual discharged each such firearm-whether police officer or civilian-
in connection with the domestic disturbance generally described in McAllen Police
Department Media Release MR-01282017-01 that took place on or about January
27-28, 2017 in the 900 block of N. 31"cl Street in McAllen, Texas.

All documents, photos, videos, recordings, reports, dispatch logs and any other
tangible item relating to incident or case number 2017-7175.

All documents, photos, videos, recordings, reports, dispatch logs and any other
tangible item relating to an Open Records or Public Information request generally
identified or designated as #W023350-020617.

All documents, photos, videos, recordings, reports, dispatch logs and any other
tangible item relating to an Open Records or Public lnformation request generally
identified or designated as #W024613-072517.

All documents, photos, videos, recordings, reports, dispatch logs and any other
tangible item relating to an Open Records or Public Information request generally
identified or designated as #W024595-o72217.

All documents, photos, videos, recordings, reports, dispatch logs and any other
tangible item relating to an Open Records or Public information request generally
identified or designated as #W025349-112717.

All documents, photos, videos, recordings, reports, dispatch logs and any other
tangible item relating to an Open Records or Public Information request generally
identified or designated as #Wo26183-o42318.

All documents, photos, videos, recordings, reports, dispatch logs and any other

tangible item relating to an Open Records or Public Information request generally
identified or designated as #W026990-092718.

21

Case 7:19-cv-00068 Document 1-2 Filed on 02/27/19 in TXSD P t@Bl`q§M@ed

12.

13.

14.

15.

16.

17.

18.

19.

20.

15)'2019 3:18 PlVl

Hida|go County District C[erks
Reviewed By: Armando Cantu

C-0239-19-D

All documents, photos, videos, recordings, reports, dispatch logs and any other
tangible item relating to an Open Records or Public Information request generally
identified or designated with ID No. 706282 or ORR No. W025833.

Arrest records, jail records, incident reports, conviction records and criminal
history records of Cruz Pinon, also known at Cruz Orlando Hernandez Pinon or
Cruz Orlando Pinon, date of birth August 2, 1986.

All documents, photos, videos, recordings, reports, dispatch logs and any other
tangible item relating to one or more investigations or inquiries made by Child
Protective Services regarding any of Hector Hugo Garcia’s three daughters, Ashley
Karime Garcia, Lydia Laisany Garcia or Lydise Odalys Garcia.

All documents, photos, videos, recordings, reports, dispatch logs and any other
tangible item relating to one or more investigations or inquiries made by McAllen
Police Department regarding any claim of a sexual assault or indecency with a child
with respect to any of Hector Hugo Garcia’s three daughters, Ashley Karime
Garcia, Lydia Laisany Garcia or Lydise Odalys Garcia.

All documents, photos, videos, recordings, reports, dispatch logs and any other
tangible item relating to one or more investigations or inquiries made by McAllen
Police Department of any claim of sexual assault or indecency with a child made
against Cruz Pinon, also known at Cruz Orlando Hernandez Pinon or Cruz Orlando
Pinon.

All documents, photos, videos, recordings, reports, dispatch logs and any other
tangible item relating to one or more investigations or inquiries made by Child
Protective Services regarding Cruz Pinon, also known at Cruz Orlando Hernandez
Pinon or Cruz Orlando Pinon.

All documents, photos, videos, recordings, reports, dispatch logs and any other
tangible item relating to one or more instances where a McAllen police officer
accompanied someone from Child Protective Services to the home of Cruz Pinon,
also known at Cruz Orlando Hernandez Pinon or Cruz Orlando Pinon.

All documents, photos, videos, recordings, reports, dispatch logs and any other
tangible item relating to one or more instances where a McAllen police officer
Should have accompanied someone from Child Protective Services to the home of
Cruz Pinon, also known at Cruz Orlando Hernandez Pinon or Cruz Orlando Pinon,
but failed to show up or could not make it.

Phone records for January 27, 2017 and January 28, 2017 of any cell phone
belonging to or used by Hector Hugo Garcia, Ashley Karime Garcia, Lydia Laisany
Garcia, Santos Verenice Garcia, Lydise Odalys Garcia, and Cruz Pinon, also known
at Cruz Orlando Hernandez Pinon or Cruz Orlando Pinon.

22

Case 7:19-cv-00068 Document 1-2 Filed on 02/27/19 in TXSD P ®dic@|lyzl‘eed
1 1512019 3;18 PM

Hidaigo County District C|erks
Reviewed B : Armando Cantu
c-0239-19-o y

21.

22.

23.

24.

25.

26.

27.

28.

29.

30.

Medical records and bills of Lydia Laisany Garcia relating to the subject shooting.

All documents, photos, videos, recordings, reports, notes and any other tangible
item relating to one or more discussions, meetings or conversations between
Hector Hugo Garcia, on the one hand, and on the other hand, Mayor James E.
Darling, Police Chief Victor Rodriguez, City Manager Roel Roy Rodriguez, and any
attorneys with the City Attorney’s office, including Assistant City Attorneys
Evaristo Garcia, Jr. and Isaac J. Tawil.

All correspondence, including emails and text messages, between Hector Hugo
Garcia, on the one hand, and on the other hand, Mayor J ames E. Darling, Police
Chief Victor Rodriguez, City Manager Roel Roy Rodriguez, and any attorneys with
the City Attorney’s office, including Assistant City Attorneys Evaristo Garcia, Jr.
and Isaac J. Tawil.

Minutes and recordings of any City Commission meetings in which Hector Hugo
Garcia addressed Mayor J ames E. Darling or the City Commission regarding the
subject shooting.

Policies or procedures of the l\/chllen Police Department_current those in effect
at the time of the subject shooting_that relate to the response to a report or claim
of a family disturbance

Policies or procedures of the McAllen Police Department-current those in effect
at the time of the subject shooting-that relate to the response to a report or claim
of a sexual assault.

Policies or procedures of the McAllen Police Department_current those in effect
at the time of the subject shooting-that relate to the response to a report or claim
of a sexual assault of a minor.

Policies or procedures of the McAllen Police Department-current those in effect
at the time of the subject shooting-that relate to the response to a report or claim
of indecency with a minor.

Policies or procedures of the McAllen Police Department_current those in effect
at the time of the subject shooting_that relate to the use of body-worn cameras or
recorders, cameras or recorders on a police vehicle, cell phone cameras or records
or hand-held cameras or records.

Policies or procedures of the McAllen Police Department_current those in effect

at the time of the subject shooting-that relate to the use of weapons by a police
officer.

23

C-0239-1_9-D
Case 7:19-cv-00068 Document1-2 Fl d

on 02/27/19 in TXSD Page 25 of 26

 

McAllen Police Department

 

MEDIA RELEASE

 

For Immediate Release

l\/JR 0 l 2820 17 0 1

Contact Person: Joel A. Morales Jr, Lieutenant
Contact Number: 956.681.2083

Domestic Disturbance Results in Homicide

Date/Time: 01-27-2017/11:53 PM.
Nature of Call-For-Service: Disturbance.
Location: 900 Block N. 3rd St. McAllen, Texas 78504.

At approximately 11:53 PM last night, the McAllen Police Department dispatched
officers to above location in response to a DISTURBANCE Call-For~Service.

On arrival, Officers contacted Ms. Berenice Garcia, approximately 42 years of age and
one (1) of her teenage daughters They reported to responding officers that they were
having “a verbal disturbance” with Ms. Garcia’s husband, Cruz PlNON. PINON,
approximately 30 years of age, was step-father of Ms. Garcia’s teenage daughter. The
verbal argument was reported to be about PINON wanting to access the cell phone of Ms.
Garcia’s teenage daughter to determine her activities The disturbance ensued when the
daughter would NOT provide PINON access to the phone.

ln the course of this Call-For-Service, the teenage daughter made an outcry to responding
officers of ongoing assaults on her by PINON. With such outcry, responding officers
proceeded to interview the teenage daughter outside of the home. Ms. Garcia and another
of her teenage daughters followed to the front porch and yard of this residence

During the course of this inquiry, a person later identified as Cruz PINON, came to the
front door from within the residence at this location and with a handgun, shot at Ms.
Berenice Garcia, her two (2) teenage daughters and responding officers PINON struck
with gun fire Ms. Berenice Garcia and one of Ms. Berenice Garcia’s teenage daughters
The daughter that was struck was not the daughter whose cell phone was at issue.

PINON then retreated into the home where three additional family members were
located lnside the home was another teenage daughter of Ms. Berenice Garcia and two
(2) four-year-old children (l\/f/F). The four-year-old children arc children of Ms. Berenice
Garcia and PINON.

One of the responding officers returned fire and discharged his weapon three (3) times at
PlNON.

Exhibit 1

Case 7:19-cv-OOO68 Document 1-2 Filed on 02/27/19 in TXSD Page 26 of 26

Responding officers believed that a ho t e sit ti n had developed but upon hearing
pleas for help from within the home, r§a'§z§r§ri]i§f§o the home. In the home, responding
officers located another of Ms. Berenice Garcia’s (3rd) teenage daughter and determined
that she had suffered gunshot wounds Also located in the home were the two (2) four-
year-old children. All three were extricated from the residence by responding officers

ln further securing the home, officers located P[NON in a bedroom located at the rear of
the home. P]NON had died from what appears to be a gunshot wound. The handgun that
We believe was used in this incident was at his side.

Preliminarily, the following summarizes injuries and fatalities associated with this
incident:

1. |Vlurder Victim #1: |V|s. Berenice Garcia, approximately 112 years of age, suffered
undetermined number of gunshot wounds and died at the scene.

2. |Vlurder Victim #2: Teenage fema[e, approximately 16 years of age, daughter of Ms.
Berenice Garcia, suffered undetermined number of gunshot Wounds and died at the
scene.

3. Attempted lVlurder Victim: Teenage fema[e, approximately 13 years of age, daughter of
|V|s. Berenice Garcia, suffered undetermined number of gunshot wounds. She was
transported to local hospital for emergency care. She is reported stable but transferred
to San Antonio for further medical ca re.

4. Nlurder/Attempted l\/lurder Suspect: Cruz P|NON, approximately 30 years of age,
suffered undetermined number of gunshot Wounds and died at the scene.

5. We have reason to establish P|NON as SUSPECT in the |Vlurder of le. Berenice Garcia
and her teenage (16yr. o|d) daughter.

6. We have reason to establish P|NON as SUSPECT in the Attempted |Viurder of Ms.
Berenlce Garcla’s teenage (13 yr. o|d) daughter.

7. We have reason to believe that P|NON's wound is self-inflicted

8. We have not determined if any of the rounds fired by the responding officer Wounded
the suspect.

9. lP Bobby Contreras responded to this scene. He ordered autopsies in these three (3)
deaths.

thief

